Citation Nr: 1739622	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-35 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) due to the need for the regular aid and attendance of another person or due to being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from July 1954 to June 1972 in the United States Air Force. 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, here, remand is required to obtain a VA examination.  

An award of SMC is based on, in pertinent part, the Veteran's need for regular aid and attendance of another person as a result of a service-connected disability, or that the Veteran is permanently housebound by reason of a service-connected disability.  See 38 U.S.C. § 1114(l), (s).  Examinations of record, however, factor in both service-connected and non-service-conditions when opining on the Veteran's need for aid and attendance and whether the Veteran is housebound.  See October 2014 and January 2013 private examinations.  As the examinations do not address whether the Veteran's service-connected disabilities alone result in the Veteran requiring regular aid and attendance of another person or cause the Veteran to be housebound, an additional opinion is required.  






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Schedule the Veteran for appropriate examination(s) in order to determine whether he is in need of regular aid and attendance of another individual or is permanently housebound due solely to his service-connected lumbar herniated nucleus pulposus with neuropathy; cervical degenerative changes with bilateral radiculopathy and postoperative herniated nucleus pulposus, C3-5; bilateral hearing loss; tinnitus; hypertension with persistent lower extremity dependent edema; and/or urticaria.  

In determining the need for aid and attendance, the examiner's (or examiners') considerations must include, but are not limited to, whether or not the Veteran is able to dress or undress himself, keep himself ordinarily clean and presentable, adjust any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, feed himself, attend to the wants of nature, and/or protect himself from the hazards or dangers of his daily environment. 

With regard to housebound status, the examiner(s) must further opine whether the Veteran's service-connected disorders alone substantially confine him to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examinations, and the examiner(s) must acknowledge the receipt and review of these materials in any report generated as a result of this remand. 

The examiner(s) must provide a full and complete explanation for any and all opinions offered. 

3.  After undertaking any other appropriate development deemed necessary, readjudicate the claim.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




